1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                 ***
     DANTE PATTISON,                                Case No. 3:19-cv-00406-MMD-WGC
4
                                     Plaintiff,      ORDER ACCEPTING AND ADOPTING
5          v.                                         REPORT AND RECOMMENDATION
                                                         OF MAGISTRATE JUDGE
6    THE STATE OF NEVADA, et al.,                           WILLIAM G. COBB
7                               Defendants.
8

9          Before the Court is the Report and Recommendation of United States Magistrate

10   Judge William G. Cobb (ECF No. 5) (“R&R”) relating to Plaintiff’s application to proceed

11   in forma pauperis (“IFP Application”) (ECF No. 1) and “motion for leave to perpetuate

12   existing evidence, documents and things prior to bringing new independent, equitable

13   action obtaining relief from jud. for fraud upon the court” (ECF No. 1-1). The R&R also

14   addresses Plaintiff’s motion to reinstate his retaliation claim from Case No. 3:14-cv-

15   00020-MMD-VPC (ECF No. 3) and motion for order allowing deposition equipment to be

16   received in prison (ECF No. 4). Plaintiff filed his objection on August 19, 2019. (ECF No.

17   6.) The Court overrules Plaintiff’s objection and accepts the R&R for the following

18   reasons.

19         This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an

5    objection.”). Thus, if there is no objection to a magistrate judge’s recommendation, then

6    the court may accept the recommendation without review. See, e.g., Johnstone, 263 F.

7    Supp. 2d at 1226 (accepting, without review, a magistrate judge’s recommendation to

8    which no objection was filed).

9           The Magistrate Judge recommended denying Plaintiff’s IFP Application and

10   dismissing this case because Plaintiff did not properly bring a complaint for relief. (ECF

11   No. 5 at 1.) The Court agrees. Plaintiff has not filed a complaint that names particular

12   defendants and identifies causes of action. Rather, Plaintiff has filed a collection of

13   motions related to another action, Case No. 3:14-cv-00020-MMD-VPC. (See ECF Nos.

14   1-1, 3, 4.) Plaintiff has filed similar motions in that closed case, which the Court has

15   repeatedly denied as moot. (See, e.g., 3:14-cv-00020-MMD-VPC, ECF No. 170.)

16   Plaintiff’s objection provides no basis for relief. Accordingly, the Court will accept and

17   adopt the R&R.

18          It   is   therefore   ordered,   adjudged   and    decreed   that   the   Report   and

19   Recommendation of Magistrate Judge William G. Cobb (ECF No. 5) is accepted and

20   adopted in its entirety.

21          It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 1)

22   without having to prepay the full filing fee is denied.

23          It is further ordered that Plaintiff’s motions (ECF Nos. 3, 4) are denied.

24          It is further ordered that this action is dismissed and that the Clerk of the Court

25   close this case.

26          DATED THIS 20th day of August 2019.

27
                                                        MIRANDA M. DU
28                                                      UNITED STATES DISTRICT JUDGE
                                                    2
